Citation Nr: 1550416	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  12-15 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  

2.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance or at the housebound rate. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, his wife, and T. B.

ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran had active military service from May 1963 to April 1965.  He also had unverified service in the Army Reserve, to include a two week period of active duty for training in August 1967.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from rating decisions of the Department of Veterans Affairs (VA) Roanoke, Virginia Regional Office (RO).

The Veteran testified at a hearing at the RO in April 2015 before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  A transcript of the hearing is of record. 

The issues were previously remanded by the Board in August 2015 for additional development. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to SMC is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran meets the schedular criteria for a TDIU and the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.
CONCLUSION OF LAW

The Veteran is individually unemployable by reason of his service-connected disabilities.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341(a), 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable disposition, the Board finds that a discussion as to whether VA's duties to notify and assist the Veteran have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and that deciding the appeal at this time is not prejudicial to the Veteran.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).  VA interprets the schedular requirements in 38 C.F.R. 4.16(a) to mean that a combined 70 percent rating is only required if no single disability is rated at 60 percent disabling.  See VBA Fast Letter No. 13-13 (June 17, 2013).  VA does not presume a claim for a TDIU is a claim for increase in all service-connected disabilities.  See VBA Fast Letter No. 13-13 (June 17, 2013).

The Veteran is service-connected for frostbite of the left and right lower extremities, and frostbite of the left and right upper extremities.  The current combined rating is 80 percent (with the bilateral factor).  Thus, the Veteran meets the schedular criteria, per 38 C.F.R. § 4.16(a).  The issue, therefore, is whether his service-connected disabilities preclude him from engaging in substantially gainful employment (i.e., work that is more than marginal, which permits the individual to earn a 'living wage').  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  For the Veteran to prevail in his claim for a TDIU, the record must reflect circumstances, apart from non-service-connected conditions, that place him in a different position than other veterans who meet the basic schedular criteria.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of his service-connected disorders, is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran has been retired since prior to the current appeal.  In his July 2012 formal TDIU application, the Veteran reported that he had worked as an auto painter from 2003 to November 2005 full time.  He also worked as an auto painter part time from November 2005 to August 2006.  He also reported that he completed four years of high school, and indicated that his frostbite residuals of his hands and feet had prevented him from maintaining substantially gainful employment.

An October 2005 VA progress note indicated the Veteran's cold injury to his feet have caused residual sequelae including numbness, pain, and perspiration.

An April 2007 VA examination report showed worsening symptoms to include nail changes, hair loss, and peripheral neuropathy.  

In a May 2011 statement, Dr. G. B. stated the Veteran developed a severe case of frostbite in service which had been troubling him over the years.  It had worsened and had resulted in extreme numbness and coldness in his hands which had deteriorated over time.  The Veteran's job and hobby as an automobile painter was something he could no longer perform.  

In an August 2011 statement, B. C., GNP-BC, stated the Veteran's wife had noticed the Veteran having more trouble with the use of his hands.  He had lost some function and discussed his ability to hold onto things, and using his finger to button his shirt.  When tested with the monofilament, he did have loss of sensation to his fingers. 

In an August 2014 substantive appeal, the Veteran asserted that his service-connected feet affected his mobility and his ability to provide for himself.  He asserted that he could not be employed because he could not get around to job sites or perform basic functions because of numbness and pain he experienced daily. 

The Veteran's wife provided testimony at a personal hearing before the undersigned in June 2015.  At that time, the Veteran's wife testified that the Veteran stopped working full time due to his service-connected disabilities.  She noted that the Veteran had problems with his hands, and he could not perform his job as well as he had before he started to decline.  As he was a painter, he used his hands all day.  The Veteran's wife reported that the Veteran had worked as an auto painter his entire life, but he had to decrease his hours due to his disabilities. 

During a June 2015 VA examination, the examiner noted the impact of the Veteran's cold injury on his ability to work consisted of functional limitation due to chronic pain, tingling, numbness, cold sensitivity, and weakness.

In viewing the medical evidence of record, as well as the credible statements of the Veteran, his wife, and Dr. B., the Board finds the evidence supports the conclusion the Veteran is unemployable.  The Veteran meets the schedular criteria for a TDIU, and the Board resolves all doubt in favor of the Veteran, as is required by law, as to whether his service-connected disabilities combine to prevent him from securing and following substantially gainful employment.  A TDIU is granted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to a TDIU is granted, subject to the law and regulations governing the payment of monetary benefits.

REMAND

A remand is required to obtain an additional VA medical opinion to ascertain whether the Veteran meets the requirements for special monthly pension based on the need for regular aid and attendance or by reason of being housebound.  As noted above, during a June 2015 VA examination, the examiner noted the impact of the Veteran's left and right lower extremity cold injury on his ability to work consisted of functional limitation due to chronic pain, tingling, numbness, cold sensitivity and weakness.  However, the examiner did not address aid and attendance, and, since that time, the Veteran has additionally been service connected for left and right upper extremity cold injury residuals.  Because the June 2015 VA examination did not provide enough detail for purposes of determining entitlement to SMC for aid and attendance, the AOJ shoulder obtain an addendum opinion regarding the need for aid and attendance and housebound status.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the file to the VA examiner who conducted the June 2015 VA examination for an addendum opinion.  The Veteran's file should be made available to and reviewed by the examiner in conjunction with the opinion.  If that examiner is unavailable, please request the opinion from a suitably qualified examiner.  All available records should be made available to the examiner for review.  

Regarding whether the Veteran is in need of regular aid and attendance or is housebound due to his service-connected disabilities: The examiner is asked to provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's service-connected disabilities alone (1) render him so helpless as to require the regular aid and attendance of another person; or (2) result in physical or mental impairment that leaves him substantially confined to him dwelling and immediate premises (with reasonable certainty that such disability or disabilities and resultant confinement will continue throughout his lifetime).

In so doing, the examiner is asked to consider each of the Veteran's existing service-connected disabilities and their impact on the Veteran's ability to perform acts of daily living; including keeping himself clean and presentable; feeding, dressing and undressing himself; attending to the needs of nature; and incapacity, physical or mental, which requires care or assistance on a regular basis to protect the Veteran from the hazards or dangers incident to his daily environment.

The examiner should specifically discuss the rationale of any opinion, whether favorable or unfavorable, based on review of the record.  If the examiner is unable to provide the requested opinion, please expressly indicate this and discuss why this is not possible or feasible.

2.  Readjudicate the Veteran's claim in light of any additional evidence received since the October 2015 supplemental statement of the case.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


